DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.

Allowable Subject Matter
Claims 1, 4-14, and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The independent claims of in the instant invention recite identifying, using a computer system, a first location where current or predicted ride requests exceed a first threshold within a first time period; using at least driver location information for one or more drivers received over a wireless communication channel, identifying drivers to satisfy the identified current or predicted ride requests at the first location that exceed the first threshold within the first time period; determining, using the computer system, a likelihood that a given identified driver will accept a ride request at the first location within the first time period, wherein determining the likelihood that a given identified driver will accept a ride request at the first location within the first time period is based at least in part on traffic conditions on at least a portion of a route to the first location of the given identified driver; at least partly in response to determining, based at least in part on traffic conditions on at least a portion of a route of the given identified driver, that the given identified driver has at least a first likelihood of accepting a ride request at the first location within the first time period, selecting a first item of content to present to the given identified driver, wherein the first item of content is selected to be provided to the given driver based at least in part on a history of establishments frequented by the given identified driver, and on the first time period being within a time period where the given identified driver historically does not service ride requests; causing the selected first item of content, the selected first item of content associated with a token, to be presented on a first display to the given identified driver; determining, via a communication received over the wireless communication channel, whether the given identified driver accepted a ride request at the first location within the first time period; and at least partly in response to determining that the given identified driver accepted the ride request at the first location within the first time period, enabling the token to be utilized by the given identified driver at a first entity.

Fan (U.S. Pub No. 2017/0193625) teaches identifying, using a computer system, a first location where current or predicted ride requests exceed a first threshold within a first time period; using at least driver location information for one or more drivers received over a wireless communication channel, identifying drivers to satisfy the identified current or predicted ride requests at the first location that exceed the first threshold within the first time period; selecting a first item of content to present to the given identified driver; causing the selected first item of content, the selected first item of content associated with a reward, to be presented on a first display to the given identified driver, determining, via a communication received over the wireless communication channel, whether the given identified driver accepted a ride request at the first location within the first time period; and at least partly in response to determining that the given identified driver accepted the ride request at the first location within the first time period, enabling the reward to be utilized by the given identified driver.  However, Fan does not teach each and every limitation recited in the claimed invention.

Gulati (U.S. Pub No. 2021/0082077) teaches determining, using the computer system, a likelihood that a given identified driver will accept a ride request at the first location within the first time period, wherein determining the likelihood that a given identified driver will accept a ride request at the first location within the first time period is based at least in part on traffic conditions on at least a portion of a route to the first location of the given identified driver; at least partly in response to determining, based at least in part on traffic conditions on at least a portion of a route of the given identified driver.  However, Gulati does not cure every deficiency of Fan, and the combination of Fan and Gulati does not teach each and every limitation recited in the claimed invention.

Scholl (U.S. Pub No. 2020/0074492) teaches selecting a first item of content to present to the given identified driver, wherein the first item of content is selected based at least in part on a history of establishments frequented by the given identified driver; causing the selected first item of content, the selected first item of content associated with a token, to be presented on a first display to the given identified driver, and enabling the token to be utilized by the given identified driver at a first entity.  However, Scholl does not cure every deficiency of Fan and Gulati, and the combination of Fan, Gulati, and Scholl does not teach each and every limitation recited in the claimed invention.

None of the prior art of record, alone or in combination, teaches each and every limitation of the claimed invention. Specifically, none of the applied references teaches “the first item of content [associated with a token] is selected to be provided to the driver based at least in part on a history of establishments frequented by the given identified driver, and on the first time period being within a time period where the given identified driver historically does not service ride requests”. While such features on their own would not normally be an allowable feature (incentives to work during off-times, such as overtime, are old and well known), it would simply not be obvious to apply another prior art reference to the other references already applied to arrive at the currently claimed invention and the order of steps currently taken by the currently claimed invention. There is no prior art that teaches each and every limitation of the invention as a whole in combination with one another. Therefore Examiner finds the independent claims to be allowable over the prior art of record.

The claims overcome 35 U.S.C. 101 since the claims are not directed to an abstract idea as the claims include limitations that are indicative of integration into a practical application (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621